Name: Regulation (Euratom, ECSC, EEC) No 1601/75 of the Council of 24 June 1975 amending the Staff Regulations of officials and the conditions of employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: nan

 27. 6 . 75 Official Journal of the European Communities No L 164/ 1 I (Acts whose publication is obligatory) REGULATION (EURATOM, ECSC, EEC) No 1601 /75 OF THE COUNCIL of 24 June 1975 amending the Staff Regulations of officials and the conditions of employment of other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 24 thereof ; Having regard to the proposal from the Commission , submitted after consulting the Staff Regulations Committee ; Having regard to the Opinion of the European Parlia ­ ment (') ; Having regard to the Opinion of the Court of Justice ; Whereas , in the light of experience gained and of the development of certain tasks of officials of the Euro ­ pean Communities, it seems appropriate, as a matter of priority, to amend certain provisions of the Staff Regulations, laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (2), and last amended by Regulation (Euratom , ECSC, EEC) No 1 009/75 (3 ), HAS ADOPTED THIS REGULATION : Article 1 The Staff Regulations of officials of the European Communities shall be amended as follows : 1 . In the third paragraph of Article 55 the words paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action ' shall be deleted . 2 . In Article 56b :  in the first paragraph the words 'paid from appropriations in the research and investment budget and employed in an establishment of the Joint Research Centre or on indirect action ' shall be deleted ;  the second paragraph shall be replaced by the following : 'The Council , acting on a proposal from the Commission submitted after consulting the Staff Regulations Committee, shall determine the categories of officials entitled to such allowances , the conditions for granting the allowances and also the rates thereof.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1975 . i'or the Council The President G. FITZGERALD (') OJ No C 140, 1.3 . 11 . 1974, p . 20 . (-') OJ No L 56, 4 . 3 . 1968 , p . 1 . ( 3 ) OJ No L 98 , 14 . 4 . 1975, p . I.